Citation Nr: 0824287	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for hearing 
loss in the left ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to June 
1980.

This matter is on appeal before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss for VA 
purposes in his right ear.

2.  The veteran's currently has bilateral tinnitus that is 
not related to his active service.

3.  The veteran has a hearing acuity of Level I in his left 
ear.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability for VA purposes was not 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).

2.  Tinnitus was not incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

3.  The criteria for an initial compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.85, 
4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in March 2005 and May 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

The increased rating issue herein stems from a grant of 
service connection for which all appropriate notice and 
development was undertaken.  As such, the guidance of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) is not for 
application.


I.  The claims for service connection for right ear hearing 
loss and bilateral tinnitus.

The veteran contends that he has right ear hearing loss as 
well as tinnitus that are related to active service.  The 
Board notes that service connection for left ear hearing loss 
was granted by a June 2005 rating decision.  The veteran's 
claim for an initial compensable rating for the left ear 
hearing loss will be discussed below.

The entrance examination dated February 1972 revealed pure 
tone thresholds of 20, 5, 5, and 5 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively in the right ear, as 
well as noted normal ears.  In April 1973, readings were 5, 
0, 0, and 10 at 500, 1000, 2000, and 4,000 respectively in 
the right ear.  A periodic examination dated December 1975 
revealed normal ears and pure tone thresholds of 30, 20, 30, 
25, 10, and 25 decibels at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz, respectively in the right ear.  A March 1978 
examination revealed pure tone thresholds of 20, 15, 10, 20, 
10 and 20 decibels at 500, 1000, 2000, 3000, 4000, and 6000 
Hertz, respectively in the right ear.  An April 1979 
examination revealed pure tone thresholds of 15, 5, 5, 15, 5, 
and 15 decibels at 500, 1000, 2000, 3000, 4000, and 6000 
Hertz, respectively in the right ear.  The service medical 
records are silent as to any complaints or diagnosis of 
tinnitus, as well as to any abnormalities of the ears.

A December 2004 private audiological opinion noted that the 
veteran had noise exposure during service due to generator 
and computer noise, as well as exposure to artillery fire.  
The physician also noted that the veteran reported tinnitus 
since his time in the Army.  Audiological findings (while not 
provided) reportedly showed normal hearing in the right ear.  
The physician opined that the veteran's tinnitus was more 
likely than not due to his extensive artillery noise exposure 
during his service.

A June 2005 VA audiological examination revealed pure tone 
thresholds of 15, 10, 10, 20, and 15 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively in the right ear.  
The examiner stated that the veteran had hearing within the 
normal limits in the right ear.  Speech recognition was 96 
percent in the right ear.

A separate June 2005 VA examination noted that the veteran 
reported significant noise exposure during his training 
exercises with artillery, radios, and generators.  Subsequent 
to his discharge from service, the veteran reported that he 
continued to engage in the use of firearms and in firearm 
instruction, but did report using hearing protection.  The 
veteran also complained of a history of tinnitus, worse on 
the right than on the left.  The examiner stated that his 
review of the service medical records was negative for any 
tinnitus incurred in active duty.  The examiner provided a 
diagnosis of bilateral tinnitus.  However, the examiner 
disagreed with the December 2004 private opinion that stated 
that the veteran's tinnitus was related to his active 
service, opining that the doctor made no mention of a review 
of the veteran's service records, but rather, it appeared the 
opinion relied on the veteran's reported history.  The 
examiner stated this lack of review was evident because the 
private opinion did not mention that the veteran had a pre-
existing left ear hearing loss.  The examiner opined that it 
was less likely than not that the veteran's bilateral 
recurrent tinnitus was related to his military noise 
exposure.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 38 C.F.R. § 3.385 (2007).

Regarding the veteran's claim for service connection for 
hearing loss in the right ear, there is no competent medical 
evidence showing the veteran has a current disability of 
right ear hearing loss which meets the criteria required by 
38 C.F.R. § 3.385.  

The Board finds that the medical evidence does not support 
the conclusion that the claimed hearing loss is related to 
the veteran's active service.  Specifically, the Board fins 
that none of the veteran's audiological examinations showed 
thresholds of 40 decibels or greater at 500, 1000, 2000, 
3000, or 4000 Hertz, bilaterally; nor did any of the 
examinations show auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; nor did the examinations show when the 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  See 38 C.F.R. § 3.385 (2006).  

In sum, the evidence does not show that the veteran currently 
has a hearing disability as defined by the VA in his right 
ear that is related to active service.  In absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the veteran's claim for service connection for 
tinnitus, there is no objective medical evidence that the 
veteran's current bilateral tinnitus was related to his 
active service.  Service medical records were silent as to 
any complaints or diagnosis of tinnitus during active duty.  
The first documented diagnosis of tinnitus was not until 
December 2004, nearly 24 years after the veteran's discharge 
from service.  Further, the June 2005 VA examiner opined that 
it was less likely than not that the veteran's current 
tinnitus was related to his active duty.

While the December 2004 private audiological opinion stated 
that it was more likely than not that the veteran's tinnitus 
was related to his active service, the Board finds that this 
medical statement cannot serve to establish a nexus between 
the veteran's current bilateral tinnitus and service, as 
these statements were based on uncorroborated history 
provided by the veteran.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

In this case, there is no evidence that the private physician 
reviewed the veteran's service medical records, but rather it 
appears he relied solely on the history provided by the 
veteran regarding his hearing loss.  Specifically, the VA 
examiner pointed out that if the private physician had 
reviewed the veteran's claims folder prior to rendering his 
opinion, the physician would have noted that the veteran 
actually had left ear hearing loss that pre-existed his 
military service.  Given the foregoing, the physician's 
finding that the veteran's current tinnitus is related to the 
veteran's noise exposure during active duty cannot be found 
to be probative.  

Thus, the Board must conclude that there is no probative 
evidence showing that the veteran currently has current right 
ear hearing loss or bilateral tinnitus that is related to 
service.  As such, the Board must find that the preponderance 
of the evidence is against the claims; the benefit-of-the 
doubt doctrine is inapplicable and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


II.  The claim for an initial compensable rating for left ear 
hearing loss.

The Board notes that a June 2005 rating decision granted 
service connection for left ear hearing loss, and assigned a 
noncompensable rating, effective January 24, 2005.  The 
veteran appealed, and contends that his left ear hearing loss 
warrants a higher rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), with regard to 
initial ratings after service connection.

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric tests.  The horizontal lines in Table 
VI (in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone eudiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after eudiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an initial compensable rating for left ear hearing loss. 

A June 2005 audiometric evaluation of the left ear revealed 
puretone thresholds of 15, 20, 75, and 90 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 50 decibels.  Speech recognition 
was 96 percent in the left ear.  The examiner noted that the 
veteran had normal hearing in the left ear to 2000 Hertz, 
steeply sloping to a server to profound sensorineural hearing 
loss.

This audiological examination does not show the veteran to 
have an exceptional pattern of hearing loss in either ear.  
38 C.F.R. § 4.86(a) and (b).

In June 2005, under Table VI, the veteran's puretone 
threshold average of 50 decibels and speech recognition of 96 
percent indicates that his hearing acuity was Level I in the 
left ear.  As the veteran is not service connected in the 
right ear, a hearing impairment of Level I is assigned.  See 
38 C.F.R. § 4.85(f).  

Under Table VII, Level I in the right ear and Level I in the 
left ear allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

Therefore, as the veteran has not met the criteria for a 
compensable rating at any time since the grant of service 
connection, a compensable rating for left ear hearing loss is 
not warranted.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  As preponderance of the evidence is against a higher 
rating, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b).

ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


